
	
		II
		110th CONGRESS
		2d Session
		S. 3677
		IN THE SENATE OF THE UNITED STATES
		
			October 1
			 (legislative day, September 17), 2008
			Ms. Snowe (for herself
			 and Mrs. Feinstein) introduced the
			 following bill; which was read twice and referred to the
			 Committee on the
			 Judiciary
		
		A BILL
		To establish a Special Joint Task Force on Financial
		  Crimes.
	
	
		1.Short
			 titleThis Act may be cited as
			 the Financial Crimes Accountability
			 Act of 2008 .
		2.PurposeThe purpose of this Act is to—
			(1)strengthen the
			 efforts of the Department of Justice and Federal, State, and local agencies to
			 investigate and prosecute significant financial crimes;
			(2)recover the
			 proceeds of such crimes; and
			(3)ensure just and
			 effective punishment of those who perpetrate financial crimes.
			3.Establishment
			(a)In
			 generalThe Attorney General shall establish within the
			 Department of Justice a Special Joint Task Force on Financial Crimes (referred
			 to in this Act as the Task Force) whose focus shall be the
			 investigation and prosecution of fraud, misrepresentation, malfeasance, or
			 related crimes with respect to development, advertising, brokerage, or sale of
			 financial products including derivatives, mortgage-backed securities, credit
			 default swaps, and subprime loans, or related services committed by public or
			 private commercial entities and directors, officers, professional advisers, and
			 employees thereof (referred to in this Act as financial
			 crimes).
			(b)AuthorityThe
			 Task Force shall be subject to the authority of the Attorney General under
			 applicable law.
			4.Membership and
			 operation
			(a)In
			 generalSubject to section 6, the Task Force shall have the
			 following members:
				(1)The Deputy
			 Attorney General, who shall serve as Chair.
				(2)The Assistant
			 Attorney General (Criminal Division).
				(3)The Assistant
			 Attorney General (Tax Division).
				(4)The Director of
			 the Federal Bureau of Investigation.
				(5)The United States
			 Attorney for the Southern District of New York.
				(6)The United States
			 Attorney for the Eastern District of New York.
				(7)Such other United
			 States Attorneys as the Attorney General may from time to time
			 designate.
				(8)Such other
			 officers or employees of the Department of Justice as the Attorney General may
			 from time to time designate.
				(b)OperationThe
			 Deputy Attorney General—
				(1)shall convene and
			 direct the work of the Task Force in fulfilling all its functions under this
			 Act;
				(2)may permit, when
			 he deems it appropriate, the designee of a member of the Task Force, including
			 those designated under section 6, to participate in lieu of the member;
			 and
				(3)shall convene the
			 first meeting of the Task Force not later than 10 days after the date of
			 enactment of this Act and shall thereafter convene the Task Force at such times
			 as he or she deems appropriate, but not less than once per month.
				5.FunctionsConsistent with the constitutional authority
			 of the President, the authorities assigned to the Attorney General by law, and
			 other applicable law, the Task Force shall—
			(1)provide direction
			 for the investigation and prosecution of cases of financial crimes when such
			 cases are determined by the Deputy Attorney General, for purposes of this Act,
			 to be significant;
			(2)provide
			 recommendations to the Attorney General for allocation and reallocation of
			 resources of the Department of Justice for investigation and prosecution of
			 significant financial crimes, recovery of proceeds from such crimes to the
			 extent permitted by law, and other matters determined by the Task Force from
			 time to time to be of the highest priority in the investigation and prosecution
			 of such crimes; and
			(3)make
			 recommendations to the President, through the Attorney General, from time to
			 time for—
				(A)action to enhance
			 cooperation among departments, agencies, and entities of the Federal Government
			 in the investigation and prosecution of significant financial crimes;
				(B)action to enhance
			 cooperation among Federal, State, and local authorities responsible for the
			 investigation and prosecution of significant financial crimes;
				(C)changes in rules,
			 regulations, or policy to improve the effective investigation and prosecution
			 of significant financial crimes; and
				(D)recommendations
			 to the Congress regarding such measures as the President may judge necessary
			 and expedient relating to significant financial crimes, or the investigation or
			 prosecution thereof.
				6.Additional
			 participation for specified functionsIn the Task Force's performance of the
			 functions set forth in section 5, and to the extent permitted by law, the
			 following officers of the executive branch shall be members of the Task Force
			 in addition to such other officers of the Federal Government as the Deputy
			 Attorney General deems appropriate:
			(1)The Secretary of
			 the Treasury.
			(2)The Chairman of
			 the Securities and Exchange Commission.
			(3)The Inspectors
			 General from relevant agencies and departments.
			7.Authorization of
			 appropriationsThere are
			 authorized to be appropriated such sums as may be necessary to carry out this
			 Act.
		
